DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the second non-final office action on the merits of Application No. 16/965,583 filed on 07/28/2020. Three sets of claims has been received on 07/28/2020 in ADS and the first non-final office action (mailed on 06/16/2021) has reviewed the claim that was not amended by the applicant. Applicant made a telephonic call to the examiner on 09/03/201 and requested to review the amended claims.  Claims 1-20 are pending. Claims 1 and 11 are the independent claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no PRO 62623104, filed on 01/29/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 10 recites the limitation "the cam member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 depends on claim 2 which does not refer to any cam member. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossey et al. (US 9,033,839 B2)(hereinafter “Rossey”).
Regarding claim 1, Rossey discloses an electric drive axle (fig. 2), comprising:
 a motor output shaft(50) having a first gear (66) disposed thereon; 

a third gear (72) rotatably disposed on the second shaft, wherein 
the third gear includes a plurality of first clutch teeth (144, fig. 7); and 
a clutch assembly (62) disposed on the second shaft, wherein 
the clutch assembly includes a clutch member (140, fig. 7) disposed on the second shaft,
wherein the clutch member includes a plurality of second clutch teeth (see col 7, line 47-49) selectively engageable  (see col 7, line 59-61) with the plurality of first clutch teeth of the third gear. (see col 7, line 37-67, and col 8, line 1-11)
Regarding claim 2, Rossey teaches the electric drive axle (fig. 2) according to claim 1, wherein the clutch member (140) is axially slideable on the second shaft. (col 7, line 47-48)
Regarding claim 13, Rossey teaches the electric drive axle (fig. 2) according to claim 1, further comprising a differential case (82) having a fourth gear (74) coupled thereto.
Regarding claim 14, Rossey teaches the electric drive axle (fig. 2) according to claim 13, wherein the fourth gear (74) of the differential case (82) is in meshed engagement with the third gear (72). 
Regarding claim 15, Rossey teaches the electric drive axle (fig. 2) according to claim 13, wherein the differential case is configured to transfer torque to at least one axle shaft (e.g. 20, 22).
Regarding claim 16, Rossey teaches the electric drive axle (fig. 2) according to claim 15, wherein the motor output shaft (50) is arranged co-axially  with the at least one axle shaft (e.g. 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rossey et al. (US 9,033,839 B2)(hereinafter “Rossey”) in view of Buuck (US 4,043,226).
Rossey teaches all the elements as mentioned according to claim 1, but fails to disclose the clutch assembly further includes a cam member and its details. For clarification, claims 3, 6, 7, 8, and 9 are examined as a group as they all are relevant to the cam member. 
Regarding claim 3, Buuck teaches an electric drive axle (fig. 1) wherein the clutch assembly (e.g. 69, actuator of clutch assembly, fig.3) includes a cam member (80, fig. 3) having the clutch member at least partially disposed therein for the purpose of positively mechanically moving the clutch assembly (69) from its first to its second position or in other words from its engaged position to its disengaged position; therefore enhancing the reliability of the clutch assembly and compact design. (see col 3, line 20-25 of Buuck)
Regarding claim 6, Buuck teaches the electric drive axle (fig. 1) according to claim 3, wherein the cam member further includes an aperture (82, fig. 3) formed therein.
Regarding claim 7, Buuck teaches the electric drive axle according to claim 6, wherein the cam member further includes a cam follower (86, fig. 3) at least partially disposed within the aperture
Regarding claim 8, Buuck teaches the electric drive axle (fig. 1) according to claim 7, wherein the cam follower (86) is coupled (via 82, 68 and 63) to a housing (23) of the electric drive axle.
Regarding claim 9, Buuck teaches the electric drive axle according to claim 7, wherein a rotation of the cam member with the cam follower within the aperture causes an engagement of the clutch assembly. (col 3, line 36- 41)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rossey by incorporating a cam as taught by Buuck so that the clutch would be easily and reliability actuated by the cam.
As modified, the clutch assembly would have a cam member.
Regarding claim 17, Rossey discloses an electric drive axle (fig. 2), comprising:
 a motor output shaft (50) having a first gear (66) disposed thereon;
a second gear (68) coupled for rotation with an idler shaft (70), wherein the idler shaft and the motor output shaft are not co-axially arranged and wherein the first gear is in meshed engagement in meshed engagement with the second gear;
a third gear (72) coupled and rotatively mounted to the idler shaft, wherein 
the third gear includes a plurality of first clutch teeth (144, fig. 7); and 

the clutch assembly includes a clutch member (140, fig. 7) disposed on the idler shaft,
wherein the clutch member includes a plurality of second clutch teeth (see col 7, line 47-49) selectively engageable (see col 7, line 59-61) with the plurality of first clutch teeth of the third gear. (see col 7, line 37-67, and col 8, line 1-11)
However, Rossey fails to disclose the third gear is coupled to the idler shaft via at least one bearing. 
Buuck teaches the electric drive axle (fig. 1) wherein gear (e.g. 39, 40) is coupled to the shaft (36) via a bearing (42) so that the gear can be rotatively mounted on the bearing and carried by the shaft.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rossey by incorporating a bearing as taught by Buuck so that the gear can be mounted rotatively.
As modified, the clutch assembly would have the third gear coupled to the idler shaft via a bearing.
Regarding claim 18, Rossey discloses the electric drive axle of claim 17, further comprising a differential (80) including a differential case (82) configured to transfer torque to a first axle shaft (20) and a second axle shaft (22), wherein the differential case includes a fourth gear (74) in meshed engagement with the third gear (72) and wherein the first (20) and second (22) axle shafts are co-axially aligned with the motor output shaft (50).
Regarding claim 19, Rossey discloses all the elements of the invention as mentioned in claim 18, but fails to disclose the differential case is rotatively supported within an axle housing via one or more bearings.
Buuck teaches the electric drive axle (fig. 1) wherein output spindle (63) is rotatively supported within a housing (e.g. 45) via one or more bearings (64) so that the spindle can be rotatively mounted on the bearing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rossey by incorporating a bearing as taught by Buuck so that the spindle can be mounted rotatively.
As modified, the clutch assembly would have the differential case is rotatively supported within an axle housing via one or more bearings.
Claims 4, 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rossey et al. (US 9,033,839 B2) (hereinafter “Rossey”) in view of Buuck (US 4,043,226) and further in view of Lindberg et al. (US 10,330,164 B2). 
Regarding claims 4 and 5, Rossey teaches all the elements as modified according to claim 3, but fails to disclose the cam member includes a gear portion formed thereon and is selectively positioned by an actuator. 
Lindberg teaches coupling assembly and driveline assembly (fig. 1) wherein a cam member (e.g. 35) includes a gear portion (e.g. 39, fig. 2) which is engaged with a drive unit in the form of an electric motor (37) and a transmission (38) so that the cam member can be actuated linearly and smoothly (see col 9, line 16-26) and the gear portion of the cam member is selectively positionable by an actuator (37, fig. 5-7).

As modified, the clutch assembly would have a gear portion on cam member which can be actuated by an actuator.
Regarding claim 20, Rossey discloses the electric drive axle of claim 19, wherein the idler shaft (70) is rotatably supported within the gearbox chamber (44) (see col. 5, line 45-46), but fails to disclose via one or more bearing.
Lindberg teaches coupling assembly and driveline assembly (fig. 1) wherein shaft (e.g. 7, 9, 16) is rotatably supported within the housing (13) (see col. 7, line 36-45, line, col. 8, line 12-14) via one or more bearing (e.g. 11, 12, 27, 28, 17) so as to be rotatable around the axis of the rotation in the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rossey by adding a bearing between the shaft and the housing as taught by Lindberg so that the housing can rotatable around the axis of the rotation.
As modified, the clutch assembly would have the idler shaft is rotatably supported within the axle housing via one or more bearings.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rossey et al. (US 9,033,839 B2)(hereinafter “Rossey”) in view of Buuck (US 4,043,226) as set forth in the rejection of claim 3 and further in view of  Cheng et al. (US 5,085,305)(hereinafter “Chang”).
Regarding claim 10, Rossey teaches all the elements as described in claim 3, but fails to disclose the clutch assembly further includes a sleeve at least partially disposed between the cam member and the clutch member.
Cheng disclose a cam operated positive clutch (fig.2) wherein the clutch assembly further includes a sleeve (24) at least partially disposed between the cam member (e.g. 7, 8) and the clutch member (2) so that the clutch can be coupled or uncoupled smoothly, instantly and lightly. (see abstract of Cheng)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rossey by adding a sleeve and a cam member as taught by Cheng so that the clutch can be coupled or uncoupled smoothly, instantly and lightly at high speed revaluation without damaging the teeth when closely contacted with each other.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rossey et al. (US 9,033,839 B2) (hereinafter “Rossey”) in view of Lemos (US 10,696,158 B2).
Regarding claims 11 and 12, Rossey teaches the electric drive axle (fig. 2) according to claim 1, wherein the clutch assembly (140, fig. 7) further includes a biasing member (e.g. 174, has no character numeral in fig. 7) is at least partially disposed within the clutch assembly and is configured to cause an engagement of the clutch assembly. (see col 9, line 10-18)
However, Rossey fails to disclose the biasing member is configured to cause a disengagement of the clutch assembly.
Lemos discloses a shaft connection (fig. 4, 5) for a vehicle wherein a biasing member (61) is at least partially disposed within the connector or means of connection (13) and configured to cause an engagement and disengagement of the means of connection (see col. 8, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the spring of Rossey in the manner of the biasing member as taught by Lemos as this is a known and suitable arrangement for the spring in the art. Further, it is a matter of engineering design to arrange the spring in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement (e.g. reversing) of the biasing member to the claimed limitation as Lemos teaches this arrangement is a known and suitable arrangement in the art so that it is possible to reduce the energy consumption while in disengaged state.
As modified, the clutch assembly would have a biasing member is at least partially disposed within the clutch member, and is configured to cause a disengagement of the clutch assembly.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
For example, prior art of record Hibbler et al. (US 6695740 B2) discloses a differential assembly (fig. 4) wherein cam member 90 with teeth 134 , a differential case member 92 with teeth 140, a biasing mechanism 94, a gear set 96 and the power transmits by connecting the cam member and differential case member.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.P./Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655